DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The Preliminary Amendment filed on 02/21/2021 has been entered.
Response to Preliminary Remarks
Applicant's Preliminary Remarks filed 02/21/2021 concerning the Preliminary Amendment have been considered and those amendments have been entered.     
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-15 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.

Claim Objections
Claims 2 to 7 are objected to because of the following informalities:  These claims reference steps (C) and (D), however, they are referring to steps which do not fit well in these claims.  Thus, in claims 2, 4, and 6 consider reference to (C) should be to (D) refer to claim 1 steps (C) and (D) and in claims 2 to 7 consider reference to (D) should be to (E) refer to claim 1 steps (D) and (E).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Herz et al., US Patent Application Publication No. 2015/0346722, hereinafter Herz, in view of Diamandis et al., US Patent Application Publication No. 2008/0217472, hereinafter Diamandis.  A detailed analysis of the claims follows.
Claim 1:
1. A method of competitively gaming in a mixed reality with multiple players (Herz:  FIG. 18A.), the method comprising the steps of:
(A) providing a plurality of player profiles managed by at least one central computing device (Herz:  RDP and RDCP 106 profiles, refer to paragraph [0151]; operational control system OCS 103 provides RDP and RDCP 106 profiles, refer to paragraph [0082] “The OCS 103 enables the CP 104 to pre-configure the PARDE configuration settings, monitor all RDP and RDCPs 106 and associated UVs 102 operating within the mission.”.), 
wherein a plurality of control pods is communicably coupled to the central computing device (Herz:  paragraph [0082] “The OCS 103 is controlled and operated by a single (or multiple working in coordination with each other) control pilot 104. The OCS 103 enables the CP 104 to pre-configure the PARDE configuration settings, monitor all RDP and RDCPs 106 and associated UVs 102 operating within the mission. The CP 104 can take direct or autonomous over-ride control of any PARDE active UV 102 and has the ability to modify any PARDE configuration settings. The CP 104 also 
wherein each player profile is associated with a corresponding pod from the plurality of control pods (Herz:  virtual augmented reality cockpit VARC 101 has corresponding RDP and RDCP 106 profiles, refer to paragraphs [0082] and [0151].); 
(B) providing a plurality of automated avatars positioned within a computerized arena, wherein the automated avatars and the computerized arena are communicably coupled to the central computing device (Herz:  FIGs. 1, 2, 3, 4, and 18A illustrating a plurality of automated avatars; UV 102, UAV#1 to UAV#N, and UGV#1 to UGV#N; paragraph [0098] describes a plurality of UV102s claimed automated avatars and paragraph [0135] describes a plurality of autonomous or semi-autonomous UV102s claimed automated avatars), and wherein each of the player profiles is associated with a corresponding automated avatar from the plurality of automated avatars (Herz:  has two general embodiments one is paired VARC and UV and another is one VARC paired to daisy chained UVs, the paired VARC to UV embodiment meets this claim limitation, refer to paragraphs [0023] “VARC to UV pairing”, [0079] “One or more VARCs 101 may be bound to a single UV 102.”, [0084] “VARC 101 to UV 102 pairing”, [0135] “The UV 102 paired with the RDP 106 will be respond based on RDP and RDCP 106 Profile Settings 702.”, and [0148] “The pairing of VARCs to a UV to enable RDP control of their assigned UV from piloting VARC.”.); 
(C) initializing a gameplay amongst the player profiles with the central computing device (Herz:  gameplay is illustrated in FIG. 18A and described in paragraphs [0059], [0080], and [0206];  and FIG. 14 has Begin 1401 in overall flowchart described in 
(D) continuously capturing real-time environment data with each automated avatar during the gameplay (Herz:  paragraph [0014] “The audio and visual systems may include camera(s), gimbals, microphones, speakers, and transmitter(s).”;  paragraph [0034] “The VARC provides an integrated display system for UV camera view(s) (i.e, primary First Person View (FPV) or secondary UV camera payload view) with a Heads Up Display (HUD) system for real-time vehicle telemetry, mission parameters, and augmented, geo-coordinate coded, content that is interactive on-screen via physical, voice, and neural control systems.”; visual illustrated in FIG. 6 and FIG. 10; audio illustrated in FIG. 6 and FIG. 11; and haptic illustrated in FIG. 6 and FIG. 12.); 
(E) continuously outputting the real-time environment data of the corresponding automated avatar for each player profile with the corresponding pod during the gameplay (Herz:  FIG. 6, 6A, 6B, and 6C; paragraph [0033] “The most sophisticated embodiment of the VARC is a cockpit that the pilot steps into and that closes completely around the pilot to provide a sound proof and light proof immersive mission environment that provides 6 degrees of motion and tactile and force feedback motion of the VARC based on UV sensor data delivery from the UV via the OCS and input to the VARC.”;  paragraph [0034] “The VARC provides an integrated display system for UV camera view(s) (i.e, primary First Person View (FPV) or secondary UV camera payload view) with a Heads Up Display (HUD) system for real-time vehicle telemetry, mission parameters, and augmented, geo-coordinate coded, content that is interactive on-
(F) prompting each player profile to enter at least one avatar instruction with the corresponding pod during the gameplay (Herz:  FIG. 6 and 6D, such as pilot control, paragraph [0033] “The UVs operating within the mission are controlled by the VARC system component. There is one user per VARC. Multiple VARCs may be linked to a single UV and the VARC may be designated for UV pilot control (RDP) or UV payload control (RDCP). The most sophisticated embodiment of the VARC is a cockpit that the pilot steps into and that closes completely around the pilot to provide a sound proof and 
(G) executing the avatar instruction of at least one arbitrary profile with the corresponding automated avatar during the gameplay, if the avatar instruction is entered by the arbitrary profile, wherein the arbitrary profile is any profile from the plurality of player profiles (Herz:  FIG. 6 and 6D, such as pilot control, paragraph [0033], and FIG. 18A;  and pilot control controlled by pilot profile in VARC 101 paired to corresponding UV 102 is executed in corresponding UV 102;  and paragraph [0064] “Control of the UV can be achieved by commands from the remote drone pilot”.); and 
(H) executing a plurality of iterations for steps (F) through (G), until at least one winner profile is designated by the central computing device, wherein the winner profile is from the plurality of player profiles (Herz:  FIG. 18A, paragraph [0059], paragraph [0080] “active gaming information on current game activity, user score”, paragraph [0193], [0194], and [0206], while discussing gaming information, Herz fails to discuss winner profile, however, gaming information on current game activity and user score is highly suggestive of determining winner profile.  Diamandis:  determining winners, refer to paragraphs [0010], [0051], and [0092].).  
Herz is silent regarding the claimed “(H) executing a plurality of iterations for steps (F) through (G), until at least one winner profile is designated by the central computing device, wherein the winner profile is from the plurality of player profiles” of which the discussion of gaming in paragraphs [0080], [0193], [0194], and [0206] and in 
Diamandis describes well know gaming feature of determining winners, refer to paragraphs [0010], [0051], and [0092].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Diamandis to modify Herz to designate a winner profile since adding this is adding a well known feature of gaming to Herz from Diamandis.  Alternative motivation is adding winner profile determining algorithm to Herz has predictable results. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 2:
2. The method of competitively gaming in a mixed reality with multiple players, the method as claimed in claim 1 comprising the steps of: 
providing at least one camera for each automated avatar (Herz:  FIG. 10, UV optical sensors 402.); 
providing at least one display for each control pod (Herz:  FIG. 10, VARC 101 Visual Display.); 

outputting the video data with the display of each control pod during step (D) (Herz:  FIG. 10, VARC 101 Visual Display, paragraphs [0167]-[0180].).  
Claim 3:
3. The method of competitively gaming in a mixed reality with multiple players, the method as claimed in claim 2 comprising the steps of: 
generating at least one piece of video augmentation in accordance to the gameplay with the central computing device (Herz:  paragraph [0148] “Ability to display all PARDE RDP participants, associated individual and team scores, distance from other RDPs during race or game events”; and paragraph [0175] “Gaming Scores or Data”.); and 
integrating the piece of video augmentation into the video data with the central computing device before step (D) (Herz:  paragraph [0148] “Ability to display all PARDE RDP participants, associated individual and team scores, distance from other RDPs during race or game events” ; and paragraph [0175] “Gaming Scores or Data”.).  
Claim 4:
4. The method of competitively gaming in a mixed reality with multiple players, the method as claimed in claim 1 comprising the steps of: 
providing at least one microphone for each automated avatar (Herz:  FIG. 11, UV microphone.); 

capturing audio data as a portion of the real-time environment data with the microphone of each automated avatar during step (C) (Herz:  FIG. 11, UV microphone, paragraphs [0181]-[0185].); and 
outputting the audio data with the speaker of each control pod during step (D) (Herz:  FIG. 11, VARC 101 Speakers, paragraphs [0181]-[0185].).  
Claim 5:
5. The method of competitively gaming in a mixed reality with multiple players, the method as claimed in claim 4 comprising the steps of: 
generating at least one piece of audio augmentation in accordance to the gameplay with the central computing device (Herz:  non limited list of audio of paragraphs [0181]-[0185] in view of UV microphone sensing audio during gameplay meets “in accordance to the gameplay” as well as in view of game information in paragraph [0148] “Ability to display all PARDE RDP participants, associated individual and team scores, distance from other RDPs during race or game events”; and paragraph [0175] “Gaming Scores or Data”.); and 
integrating the piece of audio augmentation into the audio data with the central computing device before step (D) (Herz:  non limited list audio of paragraphs [0181]-[0185] in view of UV microphone sensing audio during gameplay meets “in accordance to the gameplay” as well as in view of game information in paragraph [0148] “Ability to display all PARDE RDP participants, associated individual and team scores, distance 
Claim 6:
6. The method of competitively gaming in a mixed reality with multiple players, the method as claimed in claim 1 comprising the steps of: 
providing at least one inertia measurement unit (IMU) with each automated avatar (Herz:  FIG. 12, UV sensors 207.); 
providing at least one vibrator for each control pod (Herz:  FIG. 12, VARC 101 having tactile generators refer to right side of VARC 101 for “Up/Down”, “Right/Left”, “Forward/Backward”, “Yaw”, “Pitch”, and “Roll”.); 
capturing haptic data as a part of the real-time environment data with the IMU of each automated avatar during step (C) (Herz:  FIG. 12, UV sensors 207, paragraphs [0186]-[0192].); and 
outputting the haptic data with the vibrator of each control pod during step (D) (Herz:  FIG. 12, VARC 101 having tactile generators refer to right side of VARC 101 for “Up/Down”, “Right/Left”, “Forward/Backward”, “Yaw”, “Pitch”, and “Roll” , paragraphs [0186]-[0192].).  
Claim 7:
7. The method of competitively gaming in a mixed reality with multiple players, the method as claimed in claim 6 comprising the steps of: 
generating at least one piece of haptic augmentation in accordance to the gameplay with the central computing device (Herz:  non limited list of haptics of paragraphs [0186]-[0192] in view of UV movements during gameplay meets “in 
integrating the piece of haptic augmentation into the haptic data with the central computing device before step (D) (Herz:  non limited list of haptics of paragraphs [0186]-[0192] in view of UV movements during gameplay meets “in accordance to the gameplay” as well as in view of game information in paragraph [0148] “Ability to display all PARDE RDP participants, associated individual and team scores, distance from other RDPs during race or game events”; and paragraph [0175] “Gaming Scores or Data”.).  
Claim 8:
8. The method of competitively gaming in a mixed reality with multiple players, the method as claimed in claim 1 comprising the steps of: 
providing at least one maneuver input device for each control pod, wherein the maneuver input device is configured to receive a plurality of avatar- related maneuvers (Herz:  pilot control, FIGs. 6, 6D, 7, and 14; and paragraph [0134] “As shown in FIG. 14, the higher the RDPs skill level the more vehicular control is granted. Beginner level RDPs may only have interactive access to the field of view presented to them, so a novices PARDE experience may be similar in some ways to a rollercoaster which does not give any control to passengers. Intermediate skill level RDPs may have access to 3D maneuvering within the Universal Geofence, subject to maximum throttle/acceleration and velocity restrictions. Expert level RDPs may have full control of 
receiving at least one desired maneuver with the maneuver input device for the corresponding pod of the arbitrary profile after step (F), wherein the desired maneuver is from the plurality of avatar-related maneuvers (Herz:  pilot control, FIGs. 6, 6D, 7, and 14; and refer to above quoted sections of each of paragraphs [0134] and [0196].); and 
designating the desired maneuver as the avatar instruction with the corresponding drone of the arbitrary profile (FIG. 6 and 6D) (Herz:  pilot control, FIGs. 6, 6D, 7, and 14; and refer to above quoted sections of each of paragraphs [0134] and [0196].).  
Claim 14:
14. The method of competitively gaming in a mixed reality with multiple players, the method as claimed in claim 1 comprising the steps of: 
providing at least one external personal computing (PC) device, wherein the external PC device is communicably coupled to the central computing device (Herz:  OCS 103, paragraph [0096] describes with regard to OCS 103 “The OCS CPU Node #n 203 may be single or multiple laptops, PC, or server systems with varying CPUs and processing power.”.); 
enabling remote access of at least one specific profile with the external PC device, wherein the specific profile is from the plurality of player profiles (Herz:  OCS 103 can remote into a VARC 101, paragraphs [0082] “The OCS 103 is controlled and  The CP 104 can take direct or autonomous over-ride control of any PARDE active UV 102 and has the ability to modify any PARDE configuration settings.”, [0084], [0086] “As noted above, the OCS may over-ride VARC command if safety considerations are violated, if universal geo-fence parameters are violated and if personal geo-fence parameters are violated.” and [0087].); and 
enabling remote control of the corresponding pod of the specific profile with the external PC device (Herz:  OCS 103 can remote into a VARC 101, paragraphs [0082] “The OCS 103 is controlled and operated by a single (or multiple working in coordination with each other) control pilot 104.  … The CP 104 can take direct or autonomous over-ride control of any PARDE active UV 102 and has the ability to modify any PARDE configuration settings.”, [0084], [0086] “As noted above, the OCS may over-ride VARC command if safety considerations are violated, if universal geo-fence parameters are violated and if personal geo-fence parameters are violated.” and [0087].).  
Claim 15:
15. The method of competitively gaming in a mixed reality with multiple players, the method as claimed in claim 1 comprising the step of: 
enabling automated control of the corresponding pod of at least one specific profile with the central computing device, wherein the specific profile is from the plurality of player profiles (Herz:  Beginner level profile enables automated control of UV 102;  and paragraph [0134] “As shown in FIG. 14, the higher the RDPs skill level the more vehicular control is granted. Beginner level RDPs may only have interactive 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	The Ranade et al article describes each user controlling a corresponding vehicle.
	Olson et al., US Patent Application Publication No. 2017/0228932, hereinafter Olson describes a player controlled RC vehicle that is augmented in augmented reality to facilitate gameplay.  Additionally the RC vehicle may be controlled by safety component 145 to restrict the path of the RC vehicle.
Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Diamandis describes maintenance station 1442, however, fails to disclose computerized maintenance center preforming functions as claimed in claim 9, refer to Figure 14C and paragraph [0101].
The Clash Tanks article is silent as to a computerized maintenance center.
Olson describes a player controlled RC vehicle that may be controlled by safety component 145 to restrict the path of the RC vehicle, however, is silent as to return to  maintenance center.
The prior art of record fails to teach or suggest in the context of independent claim 1 and dependent claim 9:
“assessing a preliminary diagnosis status for each automated avatar with the computerized maintenance center; 
sorting a plurality of properly-functioning automated avatars out of the plurality of automated avatars with the computerized maintenance center, wherein the preliminary diagnosis status of each properly-functioning drone is indicated to have no issue; 
executing a regular maintenance procedure on each properly-functioning drone with the computerized maintenance center; 
sorting a plurality of improperly-functioning automated avatars out of the plurality of automated avatars with the computerized maintenance center, wherein the preliminary diagnosis status of each improperly-functioning automated avatar is indicated to have at least one issue; 

transferring and/or replacing each automated avatar from the computerized maintenance center to the computerized arena.”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613